Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,4,18,19 and 20  are rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812).

As per claim 1,  KAKITA et al. teaches An image processing apparatus ( FIG. 5- IMAGE PROCESSING DEVICE-2)  comprising: a detection unit configured to detect an object from a captured image ( FIG. 5- Object Detection unit -4 and Paragraphs [0061-0062])  ; a generation unit configured to generate a map representing a correspondence between objects detected in a plurality of captured images (FIG. 5- Border Image Generating Unit – 55, Paragraphs [0086-0087]) ; and 
KAKITA et al. does not explicitly teach a determination unit configured to match the objects detected in the plurality of captured images based on the generated map.  
However, within analogous art, Tsuji teaches a determination unit configured to match the objects detected in the plurality of captured images based on the generated map ( Paragraph [0024]- “…A tracking reliability determination unit 111 determines a reliability of the object tracking which is performed by the object tracking unit 110. As mentioned above, the object tracking unit 110 tracks the object on the basis of the similarities of the sizes and positions of the objects detected from respective image data of the frames which are sequentially supplied in time series. In the present embodiment using such a tracking method, if a plurality of object areas detected by the object detection unit 109 are densely distributed, the tracking reliability determination unit 111 determines that the reliability of the object tracking …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Tsuji within the modified teaching of the Image processing device and image processing method mentioned by KAKITA et al.   because the Image recognition apparatus, control method, and program of the same mentioned Tsuji provides a system and method for implementing the detection and tracking of an object within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image recognition apparatus, control method, and program of the same mentioned Tsuji within the modified teaching of the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for the detection and tracking of an object within image processing.

As per claim 2,Combination of KAKITA et al. and Tsuji teach claim 1, 
KAKITA et al.  teaches wherein the map contains, at a predetermined position determined in accordance with detection positions of the objects ( Paragraphs [0086-0087]) ,
 information representing the correspondence between the objects ( Paragraph [0082]- “…the still-object detecting unit 64 sets the current frame image P as a reference frame image. Subsequently, the still-object detecting unit 64 shifts (rotates and translates) the feature points of the previous images acquired earlier than the reference frame image and mapped on the 3D-object arrangement map, to corresponding positions in the reference frame image, on the basis of the turning amount and movement amount of the vehicle….”) .  

As per claim 3, Combination of KAKITA et al. and Tsuji teach claim 2,
KAKITA et al. does not explicitly teach wherein the determination unit refers to the predetermined position of the map, which is determined in accordance with the detection positions of the objects, and determines whether to match the objects.  
Within analogous art, Tsuji teaches  wherein the determination unit refers to the predetermined position of the map ( Paragraphs [0030-0031]- “…object tracking unit 110 determines that the relevant objects are the same object. If the object area in which the degrees of similarity of the positions and sizes of the object areas obtained as detection data between the frames…”) , which is determined in accordance with the detection positions of the objects( Paragraph [0023]- “…in the objects detected from each image data of the frames which are sequentially supplied in time series, the object tracking unit 110 regards that the objects whose sizes and positions are similar are the same object. By tracking the object by the object tracking unit 110, the image pickup apparatus 100 can successively maintain a result of the object recognition unit 112…”) , and determines whether to match the objects( Paragraph [0036]- “…, the processing in step S406 is a one-to-one matching processing regarding the recognition target object and the one registered object which is confirmed in the past, which is a processing for determining whether or not the recognition target object and the specific registered object are the same person. …”) .  

As per claim 4, Combination of KAKITA et al. and Tsuji teach claim 2,
KAKITA et al. teaches  wherein the map contains different pixel values at the predetermined position and at another position ( Paragraphs [0081-0082]) .  

As per claim 18, Combination of KAKITA et al. and Tsuji teach claim 1,
Within analogous art, Tsuji teaches  further comprising a display unit configured to display the map and the object in a superimposed manner ( Paragraph [0047]- “…a control unit such as a microcontroller or the like in the display apparatus controls display conditions at the time of displaying the image. Specifically speaking, the control unit controls such
a superimpose display that the information showing the object such as frame, object ID,…”).  

As per claim 19,  KAKITA et al. teaches A method of processing an image ( FIG. 5- IMAGE PROCESSING DEVICE-2)  comprises: detecting an object from a captured image ( FIG. 5- Object Detection unit -4 and Paragraphs [0061-0062])  ; generating a map representing a correspondence between objects detected in a plurality of captured images (FIG. 5- Border Image Generating Unit – 55, Paragraphs [0086-0087]) ; 
KAKITA et al. does not explicitly teach matching the objects detected in the plurality of captured images based on the generated map.  
However, within analogous art, Tsuji teaches matching the objects detected in the plurality of captured images based on the generated map ( Paragraph [0024]- “…A tracking reliability determination unit 111 determines a reliability of the object tracking which is performed by the object tracking unit 110. As mentioned above, the object tracking unit 110 tracks the object on the basis of the similarities of the sizes and positions of the objects detected from respective image data of the frames which are sequentially supplied in time series. In the present embodiment using such a tracking method, if a plurality of object areas detected by the object detection unit 109 are densely distributed, the tracking reliability determination unit 111 determines that the reliability of the object tracking …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Tsuji within the modified teaching of the Image processing device and image processing method mentioned by KAKITA et al.   because the Image recognition apparatus, control method, and program of the same mentioned Tsuji provides a system and method for implementing the detection and tracking of an object within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image recognition apparatus, control method, and program of the same mentioned Tsuji within the modified teaching of the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for the detection and tracking of an object within image processing.

As per claim 20, KAKITA et al. teaches causes the computer to perform a method of processing an image( FIG. 5- IMAGE PROCESSING DEVICE-2)  , the method comprises: detecting an object from a captured image ( FIG. 5- Object Detection unit -4 and Paragraphs [0061-0062]); generating a map representing a correspondence between objects detected in a plurality of captured images(FIG. 5- Border Image Generating Unit – 55, Paragraphs [0086-0087]); 
KAKITA et al. does not explicitly teach A non-transitory computer-readable storage medium storing a program that, when executed by a computer, matching the objects detected in the plurality of captured images based on the generated map.  
However, within analogous art, Tsuji teaches A non-transitory computer-readable storage medium storing a program that, when executed by a computer ( Paragraphs [0048] and [0051]) , matching the objects detected in the plurality of captured images based on the generated map ( Paragraph [0024]- “…A tracking reliability determination unit 111 determines a reliability of the object tracking which is performed by the object tracking unit 110. As mentioned above, the object tracking unit 110 tracks the object on the basis of the similarities of the sizes and positions of the objects detected from respective image data of the frames which are sequentially supplied in time series. In the present embodiment using such a tracking method, if a plurality of object areas detected by the object detection unit 109 are densely distributed, the tracking reliability determination unit 111 determines that the reliability of the object tracking …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Tsuji within the modified teaching of the Image processing device and image processing method mentioned by KAKITA et al.   because the Image recognition apparatus, control method, and program of the same mentioned Tsuji provides a system and method for implementing the detection and tracking of an object within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image recognition apparatus, control method, and program of the same mentioned Tsuji within the modified teaching of the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for the detection and tracking of an object within image processing.

2.	Claim 6  is rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812) in further view of SEGALOVITZ et al. ( USPUB 20170083762).

As per claim 6, Combination of KAKITA et al. and Tsuji teach claim 2, 
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the map shows a line segment between positions on the map,  which correspond to the detection positions of the objects estimated to correspond with each other, or an intermediate point between the positions.
 	Within analogous art,  SEGALOVITZ et al. teaches wherein the map shows a line segment between positions on the map ( Paragraphs [0261] AND [0264]),  which correspond to the detection positions of the objects estimated to correspond with each other, or an intermediate point between the positions ( Paragraph [0157]- “… detecting straight-line segments in the captured image, the detecting of straight-line segments may be part of the detecting of corners in the captured image, and the feature may be based on, or may comprise, a total length of the detected straight-line segments in the quad (or polygon) perimeter; and the threshold value may be a minimum value. The feature may be the ratio of the total length of the detected straight-line segments to the total quad (or polygon) perimeter length,..” AND Paragraphs [0218-0219] AND Paragraph [0166]- “… The neural network may be ImageNet having 26 stages or layers, the intermediate stage or layer may be the eighth stage or layer, the output may include 256 saliency maps, and the checking of the content may comprise generating an output map calculated by the weighted average of the 256 saliency maps…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of SEGALOVITZ et al. within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the System And Method For Detecting Objects In An Image mentioned SEGALOVITZ et al. provides a system and method for implementing  the detection of line segments within images for object detection.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System And Method For Detecting Objects In An Image mentioned SEGALOVITZ et al. within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for the detection of line segments within images for object detection.

3.	Claims 8 and 10   are rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812) in further view of Sun et al. ( USPUB 20170206431).


As per claim 8, Combination of KAKITA et al. and Tsuji teach claim 2,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the map contains identification information representing the same object at the detection positions of the objects estimated to correspond with each other.
Within analogous art, Sun et al. teaches wherein the map contains identification information representing the same object at the detection positions of the objects estimated to correspond with each other ( Paragraph [0080]- “…the RPN 500 component can be configured to identify the candidate objects by applying the sliding window 506 with anchors 508 at each of a plurality of points 510 in the convolutional feature map 502 in order to determine if an object or part thereof is present at that point 510. In some examples, the number of points 510 can be determined by the size of the input image…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sun et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Object detection and classification in images mentioned Sun et al. provides a system and method for implementing  an accurate object detection and classification within captured images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object detection and classification in images mentioned Sun et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for an accurate object detection and classification within captured images.

As per claim 10, Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the generation unit generates a plurality of maps different from each other, and the determination unit matches the objects detected in the plurality of captured images based on the plurality of generated maps.
Within analogous art, Sun et al. teaches wherein the generation unit generates a plurality of maps different from each other ( Paragraph [0042]- “…Block 226 can represent an initial processing module with logic to program processing unit 202 to generate a convolutional feature map of the input. In various examples, the convolutional feature map can be a different version of the input image. In at least one example, the convolutional feature map can be a CONV5 feature map….”) , and the determination unit matches the objects detected in the plurality of captured images based on the plurality of generated maps ( Paragraph [0017]- “…the computing system can input the convolutional feature map with proposals into an FRCN to determine a classification (e.g., a type, a class, a group, a category, etc.) of each potential object. In some examples, the FRCN may determine that the object class matches one of a pre-determined number of object classes, and may label the object accordingly….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sun et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Object detection and classification in images mentioned Sun et al. provides a system and method for implementing  an accurate object detection and classification within captured images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object detection and classification in images mentioned Sun et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for an accurate object detection and classification within captured images.


4.	Claim 11 is rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812) in further view of HANADA et al. ( USPUB  20220058411).

As per claim 11,  Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the generation unit generates the map based on an intermediate feature amount obtained in detection processing of the objects by the detection unit.
 Within analogous art, HANADA et al. teaches wherein the generation unit generates the map based on an intermediate feature amount obtained in detection processing of the objects by the detection unit ( Paragraph [0070]- “…the first DNN processing unit 130 executes a first DNN on the image data received in Step S1 (Step S2). Herein, the first DNN processing unit 130 executes a first DNN on image data so as to generate, as first result, a feature map such as an intermediate layer….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of HANADA et al.   within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Solid state image capturing system, solid state image capturing device, information processing device, image processing method, information processing method, and program mentioned HANADA et al. provides a system and method for implementing neural network for reducing data amount during image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Solid state image capturing system, solid state image capturing device, information processing device, image processing method, information processing method, and program mentioned HANADA et al. within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for utilizing neural network for reducing data amount during image processing.

5.	Claim 12  is rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812) in further view of Sakata et al. ( USPUB 20070206849).

As per claim 12, Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the detection unit is learned to discriminate different objects.
Within analogous art, Sakata et al. teaches  wherein the detection unit is learned to discriminate different objects ( Paragraph [0047]- “…the object discriminating unit 32b compares a pattern of an object (for example, a pattern of a pedestrian created of combinations of the whole body, a head, legs, feet, shoulders, and the like) learned in advance and the area where the potential object detected by the object detecting unit 32a as a discrimination target is present to discriminate the object if it is a particular object (for example, a pedestrian)….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Sakata et al.   within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Apparatus, Method, And Computer Product For Discriminating Object mentioned Sakata et al. provides a system and method for implementing  discriminating specific object within images captured. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Apparatus, Method, And Computer Product For Discriminating Object mentioned Sakata et al. within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for discriminating specific object within images captured.

6.	Claim 13  is rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812) in further view of Saptharishi et al.  ( USPUB 20090245573).

As per claim 13,  Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the plurality of captured images include a captured image at a first time and a captured image at a second time, which are obtained by the same image capturing device.
Within analogous art, Saptharishi et al. teaches wherein the plurality of captured images include a captured image at a first time and a captured image at a second time, which are obtained by the same image capturing device ( Paragraph [0024]- “A camera system comprises an image capturing device ….  The first object has a first signature representing features of the first object derived from the images of the first group. The match classifier is operable to match object instances by analyzing data derived from the first signature of the first object and a second signature of a second object. The second object is detected in a second image distinct from the images of the first group. The second signature represents features of the second object derived from the second image. The match classifier analyzes the first set of data to determine whether or not the second signature matches the first signature. …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Saptharishi et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Object matching for tracking, indexing, and search mentioned Saptharishi et al. provides a system and method for implementing  the ability to adapt and track objects within images captured in different time frames.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object matching for tracking, indexing, and search mentioned Saptharishi et al. within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for the ability to adapt and track objects within images captured in different time frames.

7.	Claims 9,16 and 17   are rejected under 35 U.S.C 103 as being patentable over KAKITA et al.  ( USPUB 20170116461)  in view of Tsuji( USPUB 20140184812) in further view of YUN et al. ( USPUB 20190347486).


As per claim 9, Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the detection unit detects a plurality of parts of in each of the objects, and the generation unit generates the map for each of the parts.
Within analogous art, YUN et al. teaches wherein the detection unit detects a plurality of parts of in each of the objects, and the generation unit generates the map for each of the parts( Paragraph [0056]- “…The joint heat map generating unit 30 is configured to generate a joint heat map from the image provided from the image input unit 10. The joint heat map generating unit 30 finds a person from the image, finds the position of each joint of the person searched in the form of a heat map, and generates a joint heat map. The generation of the joint heat map is well known in the art, and a detailed description thereof will be omitted here. The joint heat map represents the probability regions where the joints exist…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of YUN et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Method and apparatus for detecting a garbage dumping action in real time on video surveillance system mentioned YUN et al. provides a system and method for implementing  tracking of objects /persons based on joint estimation done by neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for detecting a garbage dumping action in real time on video surveillance system mentioned YUN et al.   within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for tracking of objects /persons based on joint estimation done by neural network. 

As per claim 16, Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the detection unit detects a part of the object.
Within analogous art, YUN et al. teaches wherein the detection unit detects a part of the object( Paragraph [0070]- “… the second dumping action detection unit 80 is configured to detect whether a dumping action has occurred using a person's pose….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of YUN et al.  within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.   because the Method and apparatus for detecting a garbage dumping action in real time on video surveillance system mentioned YUN et al. provides a system and method for implementing  tracking of objects /persons based on joint estimation done by neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for detecting a garbage dumping action in real time on video surveillance system mentioned YUN et al.   within the combined modified teaching of the Image recognition apparatus, control method, and program of the same mentioned Tsuji  and the Image processing device and image processing method mentioned by KAKITA et al.  for implementation of a system and method  for tracking of objects /persons based on joint estimation done by neural network. 

As per claim 17, Combination of KAKITA et al. and Tsuji teach claim 1,
Combination of KAKITA et al. and Tsuji does not explicitly teach wherein the object is a person, and the detection unit detects a joint of the person.
Within analogous art, YUN et al. teaches wherein the object is a person, and the detection unit detects a joint of the person( Paragraph [0070]- “… the second dumping action detection unit 80 is configured to detect whether a dumping action has occurred using a person's pose. The second dumping action detecting unit 80 may estimate a person's pose based on the joints estimated by the joint estimating unit 40 and determine that the garbage dumping action has occurred when the estimated pose corresponds to a predetermined pose….”) . 
 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

8.          Claims 5,7,14 and 15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the determination unit refers to the predetermined position that is determined based on coordinates obtained by converting coordinates of the detection positions of the objects into coordinates on the map.” 

As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7: “…the map contains, at the predetermined position, information representing a distance between positions on the map, which correspond to the detection positions of the objects estimated to - 46 -10209625US0 1/P220-0692US correspond with each other. ” 

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “…the generation unit generates, based on a first captured image, a second captured image, and a third captured image, which are temporally or spatially arranged, the map representing the correspondence between the objects detected in the first captured image and the third captured image. ” 

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15: “…the plurality of captured images include a first captured image, a second captured image, and a third captured image, which are temporally or spatially arranged, - 47 -10209625US0 1/P220-0692US the generation unit generates the map representing the correspondence between the objects detected in the first captured image and the second captured image, and the map representing the correspondence between the objects detected in the first captured image and the third captured image. ” 
 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637